Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Candace E. Alston appeals the district court’s order dismissing her claims against Experian Information Solutions, Inc, We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. Experian Info. Sols., Inc., No. 8:14-cv-03957-TDC, 2016 WL 901249 (D. Md. Mar. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED